Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This application is in condition for allowance except for the following formal matters:
Drawings
The drawings are objected to because Fig. 2-3, 5-7 elements in the block diagram are blurred.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

  Appropriate correction is required.
Claim Objections
Claim 1 is objected to because of the following informalities:  
In line 5, the word "step 1” should be deleted; it is not needed.
In line 8, the word “step 2" should be deleted; it is not needed.
In line 11, the word “step 3” should be deleted; it is not needed.
 In line 4-5 starting from bottom of the claim, “DVF.  For implementation, the gradient” should be replace with “DVF; the gradient”.  The period after DVF is not allowed since it is not the end of the claim.
  Appropriate correction is required.

Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under 37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

Allowable Subject Matter
Claim 1-2, and 4 are allowed.
The following is an examiner’s statement of reasons for allowance: 

Regarding claim 1, the closest prior arts are Wang et al. (“Simultaneous motion estimation and image reconstruction (SMEIR) for 4D cone-beam CT”) teaches a reconstruction method for motion compensated high quality four- dimensional (4D)-Cone Beam Computed Tomography (CBCT) image based on bilateral filtering (see page 1, Purpose; “Image reconstruction and motion model estimation in four-dimensional cone-beam CT(4D-CBCT) are conventionally handled as two sequential steps….The objective of this work is to enhance both the image quality of 4D-CBCT and the accuracy of motion model estimation with a novel strategy enabling simultaneous motion estimation and image reconstruction (SMEIR)”), the method allowing for exact modeling reconstruction for an inverse sliding motion on a surface of a locomotive organ (see Fig. 4. Tumor motion trajectories extracted from the DVFs determined by different methods: (a) along left–right direction; (b) along anterior–posterior direction; (c) along superior–inferior direction; and (d) 3D motion,  see also page 101912-8, col. 2 3rd paragraph; “In this work, we estimated the initial DVF by first reconstructing an individual 4D-CBCT phase using TV and then performing the inverse consistent demons deformable image registration between different phases of 4D-CBCT”) and comprising the following steps: step 1, building a motion compensated three-dimensional (3D)-CBCT reconstruction model based on a simultaneous algebraic reconstruction technique (SART) to reconstruct a high quality CBCT image of a reference phase (see page 4, Step 1; “Reconstruct all phases of the 4D-CBCT image from corresponding CBCT projections with the total variation minimization method”, see also page 1, methods; “The motion-compensated image reconstruction is based on the simultaneous algebraic reconstruction technique (SART) coupled with total variation minimization” see also page 4, col. 2, 2E; “A spherical 3D tumor was also included in the simulation and is indicated by an arrow in Fig. 2(a)”), the reference phase being phase 0% ( see page 4, Step 2; “Reconstruct all phases of the 4D-CBCT image from corresponding CBCT projections with the total variation minimization method”, see also page 2, col. 2, 2.A; last paragraph; “Thus, projection measurements from all phases of 4D-CBCT can be used to reconstruct 4D-CBCT at a reference phase 0, resulting in a motion compensated primary CBCT (m-pCBCT)”); step 2, creating an iterative optimization procedure (see page 4, Step 5, Update DVFv0→tandvt→0by minimizing Eq.(13)with an interleaving optimization scheme as illustrated in Appendix B”) and estimating a 4D Deformable Vector Field (DVF) model between phase 0% and each other 4D phase image, thereby obtaining an exact 4D-DVF inclusive of the inverse sliding motion on the surface of the locomotive organ (see page 4, col.1 2. C. 1st paragraph; “Initial estimation of the DVF is required to start image reconstruction in both Eqs. (5) and (6). In this work, we estimated the initial DVF by inverse consistent demons de-formable image registration37,  38between different phases of the 4D-CBCT reconstructed by the TV minimization…..The other phases of 4D-CBCT reconstructed by TV minimization were then registered to the 4D-CBCT at phase 0 by using the demons deformable registrationalgorithm37,  38to obtain the initialization of the DVF used in motion-compensated CBCT reconstruction”); and step 3, successively deforming the high quality phase 0% image in accordance with an optimized 4D-DVF to obtain a sequence of final high quality 4D-CBCT images (see page 4, col. 1, 2.C. last paragraph; “The other phases of 4D-CBCT reconstructed by TV minimization were then registered to the 4D-CBCT at phase 0 by using the demons deformable registrationalgorithm37,  38to obtain the initialization of the DVF used in motion-compensated CBCT reconstruction”)-; wherein DVF at each 4D phase is optimized by an algorithm that generates the optimized DVF by registration between 1) measured projections of the phase and 2) simulated forward projection of a reference phase 0% image deformed to the phase (see page 1, methods; “During the forward- and backprojection of SART, measured projections from an entire set of4D-CBCT are used for reconstruction of the m-pCBCT by utilizing the updated DVF. The DVF is estimated by matching the forward projection of the deformed m-pCBCT and measured projections of other phases of 4D-CBCT” see also page 6, col. 2, 3.A.1; “Figure 1 illustrates the convergence of the proposed SMEIR algorithm. Figure1 (a) shows the residual error between all measured projections and the forward projection of the reconstructed 4D-CBCT after SART and TV minimization steps for the NCAT phantom”); an energy function used in DVF optimization by projection registration is as follows (see page 3, col. 2, last paragraph; To obtain an inverse consistent DVF required by Eqs. (5) and (6), a symmetric energy function is formulated):

    PNG
    media_image1.png
    115
    803
    media_image1.png
    Greyscale


wherein fi and f2 represent symmetric inverse continuous energy functions, with the superscript 0 representing phase 0% and the superscript t representing other phase t; A is a matrix for providing a forward projection of the deformed phase 0% image; 
    PNG
    media_image2.png
    20
    31
    media_image2.png
    Greyscale
represents a 
    PNG
    media_image3.png
    17
    47
    media_image3.png
    Greyscale
represents an inverse DVF; 
    PNG
    media_image4.png
    30
    245
    media_image4.png
    Greyscale

    PNG
    media_image5.png
    34
    120
    media_image5.png
    Greyscale
are data fidelity terms; 
    PNG
    media_image6.png
    22
    52
    media_image6.png
    Greyscale
 and 
    PNG
    media_image7.png
    24
    53
    media_image7.png
    Greyscale
are corresponding normalization terms; the inverse continuity of DVF is guaranteed by the third row in the above equations; the smoothness of the smoothing term is controlled by β; and taking modeling of inverse sliding motions on surfaces of locomotive organs into consideration,
(see page 3, col. 2 2nd  paragraph below)

    PNG
    media_image8.png
    288
    530
    media_image8.png
    Greyscale


    PNG
    media_image9.png
    469
    541
    media_image9.png
    Greyscale



    PNG
    media_image10.png
    21
    34
    media_image10.png
    Greyscale
is defined as:

    PNG
    media_image11.png
    104
    566
    media_image11.png
    Greyscale

		
where 
    PNG
    media_image12.png
    38
    30
    media_image12.png
    Greyscale
 represents the difference of a neighborhood of each voxel in DVF. j represents a latitude index of the voxel in the image, and i represents an index of the DVF along the three directions of x, y, and z;
see page 3, col. 2, Eq. (13) and 4th paragraph below) 
    PNG
    media_image13.png
    91
    378
    media_image13.png
    Greyscale
(13)

    PNG
    media_image14.png
    113
    531
    media_image14.png
    Greyscale

Wang et al. does not teach as further claimed, but 

Dang et al. “Simultaneous 4D-CNCT reconstruction with sliding motion constraint”) teaches specific forms of three sub-filter kernels are as follows: for implementation, the gradient 
    PNG
    media_image15.png
    25
    55
    media_image15.png
    Greyscale
is calculated within the 3x3x3 neighborhood surrounding each voxel of interest. The gradient of 
    PNG
    media_image16.png
    24
    33
    media_image16.png
    Greyscale
is given by:

    PNG
    media_image17.png
    76
    485
    media_image17.png
    Greyscale


    PNG
    media_image18.png
    448
    404
    media_image18.png
    Greyscale

The combination of Wang et al. and Dang et al. as a whole, and/or with any other prior art fails to fairly suggest “

    PNG
    media_image19.png
    185
    467
    media_image19.png
    Greyscale

Gx is the Gaussian kernel on the spatial domain with the variance of 
    PNG
    media_image20.png
    30
    50
    media_image20.png
    Greyscale
is another image domain based Gaussian kernel with the variance of  
    PNG
    media_image21.png
    25
    44
    media_image21.png
    Greyscale
 is the DVF domain Gaussian kernel with the variance of 
    PNG
    media_image22.png
    30
    47
    media_image22.png
    Greyscale
is the kernel's center voxel location, and 
    PNG
    media_image23.png
    30
    25
    media_image23.png
    Greyscale
 are the neighborhood voxel locations within 
    PNG
    media_image24.png
    34
    68
    media_image24.png
    Greyscale
represents a difference of a neighborhood of each voxel in”.
Regarding claims 2 and 4, these claims depend directly or indirectly on an allowable base claim and are therefore allowable for the reasons stated supra. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WINTA GEBRESLASSIE whose telephone number is (571)272-3475. The examiner can normally be reached Monday-Friday9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on 571-272-7332. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/WINTA GEBRESLASSIE/
Examiner, Art Unit 2668

/VU LE/Supervisory Patent Examiner, Art Unit 2668